Citation Nr: 0623894	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2005.  This matter was 
originally on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

The veteran seeks service connection for PTSD as a result of 
a sexual assault committed upon her while serving in the 
military.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  
If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3).

The Board notes that the record contains a diagnosis of PTSD 
in accordance with DSM-IV.  There is also medical evidence 
essentially linking the current PTSD to the alleged stressor.  
The veteran's treating psychologist, Dr. RKJ, noted that the 
veteran's difficulty with physical exams, body image, and 
feelings of low self-worth are consistent with survivors of 
sexual assault essentially linking the veteran's PTSD to the 
alleged sexual assault during service.  However, Dr. RKJ, did 
not render her opinion with the benefit of a review of the 
veteran's service medical records.

Service medical records indicate that at 0300 on May 18, 
1975, the veteran presented with complaints of stomach pain 
and mild headache.  It was noted that she took an unknown 
quantity (between 25 and 50 tablets) of Nytol.  A tube was 
inserted and irrigated until clear with Sodium Chloride.  She 
was released that morning to see Mental Hygiene at 0800.  
However, at the May 1975 clinical examination for separation 
from service, the veteran's psychiatric health was evaluated 
as normal.  Further, in the Report of Medical History 
completed in conjunction with the separation examination, the 
veteran denied ever attempting suicide.  However, the Board 
notes that the veteran had checked the yes box for attempted 
suicide but then crossed it out and checked the no box.  

First, the Board must address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The Board notes that the VCAA letters sent to the 
veteran are not specific to in-service personal assault 
cases.  VA will not deny a post-traumatic stress disorder 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  38 C.F.R. § 3.304(f)(3).  Therefore, it is 
the Board's opinion that the veteran be properly notified of 
the evidence and information needed to substantiate her 
claim.  

In addition, although the veteran was requested to provide 
the following information in the February 2006 letter from 
the AMC, since we must send another VCAA letter, it should 
requested again:  (1) dates and times of any treatment for 
psychiatric condition at a VA medical facility, (2) the March 
2003 letter from the veteran's mother, (3) any evidence which 
would corroborate the alleged 1975 post-service overdose and 
any evidence of treatment or counseling as a result of the 
incident.  

Second, after certification of the appeal to the Board, the 
veteran submitted a May 2006 letter from her treating VA 
psychologist which mentioned that the veteran received 
inpatient psychiatric care for PTSD and Major Depressive 
Disorder at that VA Medical Center from July 6, 2005 until 
August 12, 2005 and this treatment was related to the 
military sexual trauma (MST).  This addition evidence should 
be obtained.  

Fourth, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  Therefore, it is the Board's opinion that 
another VA examination and medical opinion would assist in 
clarifying the nature and etiology of the appellant's claimed 
psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim for 
PTSD as a result of an in-service 
personal assault; (2) that VA will seek 
to obtain; and (3) that the claimant is 
expected to provide.  The veteran should 
also be advised to provide any evidence 
in her possession that pertains to the 
claim.  In addition, the veteran should 
be informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  In addition, the 
veteran should be asked to provide (1) 
dates of any treatment for psychiatric 
condition at a VA medical facility, (2) 
the March 2003 letter from the veteran's 
mother, and (3) any evidence which would 
corroborate the alleged 1975 post-service 
overdose occurred and any evidence of 
treatment or counseling as a result of 
the incident.  

2.  Copies of the following VA records 
should be obtained:

VA inpatient treatment from July 2005 to 
August 2005 and all VA outpatient 
treatment records pertaining to 
psychiatric treatment from November 2002 
to the present from the VA medical center 
in Battle Creek, Michigan.   

If any of the above records have been 
retired to a federal records storage 
facility, all necessary follow-up efforts 
must be made to obtain the records, until 
it is clear from the responses received 
that further requests would be futile.

3.  After the above development has been 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the etiology of 
any currently diagnosed psychiatric 
disorders.  All indicated tests and 
studies are to be performed, and all 
currently diagnosed psychiatric disorders 
should be clearly identified.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should state 
whether the veteran has a current 
diagnosis of PTSD that has been diagnosed 
in accordance with the DSM IV criteria.

If PTSD is diagnosed, the physician 
should identify the specific stressor(s) 
that support the diagnosis.  After 
identifying the specific stressor(s), the 
physician should render an opinion as to 
whether any stressor(s) that pertain to 
the alleged in-service personal assault 
actually occurred, and if so, whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the in-service personal assault is 
medically related to the veteran's PTSD 
symptomatology.  If PTSD is not 
diagnosed, the physician should explain 
why the diagnosis was not made.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



